                     Case 5:19-cv-02003 Document 4 Filed 10/18/19 Page 1 of 2 Page ID #:12

AO 440 (Rev. 12/09) Summons in a Civil Action


                                                        UNITED STATES DISTRICT COURT
                                                                                                        for the
                                                                                   Central District of
                                                                               __________           of California
                                                                                                       __________

                                   JOSE MADRIZ
                                                                                                             )
                                                                                                             )
                                           Plaintiff
                                                                                                             )
                                               v.                                                            )          Civil Action No.
            Mission Village Shopping Center, L.P., a California Limited Liability Company;
                               Cabrim, Inc., a California Corporation;
                                                                                                             )
     Tacos La Bufadora Mission Grove, LLC, a California Limited Liability Company; and Does 1-10
                                                                                                             )
                                         Defendant
                                                                                                             )


                                                                               SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)                         Mission Village Shopping Center, L.P., a California Limited Liability Company
                                                            c/o Mark Rubin
                                                           9201 Wilshire Blvd Ste 103 Beverly Hills CA 90210 OR 714 N Arden Dr Beverly Hills, CA 90210

                                                           Cabrim, Inc., a California Corporation
                                                           c/o Mark Rubin
                                                           9201 Wilshire Blvd Ste 103 Beverly Hills CA 90210 OR 714 N Arden Dr Beverly Hills, CA 90210

                                                           Tacos La Bufadora Mission Grove, LLC, a California Limited Liability Company
                                                           c/o Christopher Gonzalez
                                                           111 E. Broadway St Suite 210 Glendale CA 91205 OR
                                                           La Bufadora Baja Grill - Mission Grove
                                                           497 E Alessandro Blvd b, Riverside, CA 92508



            A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Russell Handy, Esq., SBN 195058
                                                           8033 Linda Vista Road, Suite 200
                                                           San Diego, CA 92111
                                                           Phone: (858) 375-7385; (888) 422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                              CLERK OF COURT


Date:
                                                                                                                                                 Signature of Clerk or Deputy Clerk
                 Case 5:19-cv-02003 Document 4 Filed 10/18/19 Page 2 of 2 Page ID #:13
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
